Citation Nr: 9905112	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-33 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to service connected left and 
right knee disorders.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to service connected left and right knee 
disorders.

3.  Entitlement to an increased evaluation for medial 
collateral tear, left knee, with degenerative changes, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
changes, right knee, with instability, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to October 
1968.  This appeal arises from June 1994 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).  

In October 1997, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
an August 1998 rating action continued the prior denials of 
the veteran's claims for service connection for back and left 
hip disorders, claimed as secondary to service connected left 
and right knee disorders, and increased evaluations for the 
left and right knee disorders.


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing a link between the veteran's service connected knee 
disorders and any current left hip pathology.

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for a left 
hip disorder, claimed as secondary to service connected knee 
disorders, is well-grounded.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim which is shown to 
be not well grounded.

4.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for 
secondary service connection for a back disorder, and for 
increased evaluations for his left and right knee disorders.  

5.  The veteran's back disorder is shown to have undergone an 
increase in severity as a result of his service connected 
left and right knee disabilities.

6.  The veteran's service connected medial collateral tear, 
left knee, with degenerative changes, is manifested by severe 
lateral instability, antalgic limp, range of motion from 0 to 
110 degrees, complaints of knee ache, and pain on extreme 
range of motion.

7.  The veteran's service connected degenerative changes, 
right knee, with instability, is manifested by moderate 
lateral instability, range of motion from 0 to 130 degrees, 
complaints of knee ache, and pain on extreme range of motion.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim of service connection for a left hip disorder, claimed 
as secondary to left and right knee disorders.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.310 (1998).

2.  The veteran's back disorder was aggravated by service 
connected disabilities.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.310(a) (1998).

3.  The criteria for an evaluation in excess of 30 percent 
for medial collateral tear, left knee, with degenerative 
changes, based on lateral instability, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b)(West 1991); 38 C.F.R. Part 4, 
including § 4.7, Code 5257 (1998).

4.  The criteria for a separate evaluation of 10 percent for 
medial collateral tear, left knee, with degenerative changes, 
based on limitation of motion, have been met.  38 U.S.C.A. §§ 
1155, 5107(b)(West 1991); 38 C.F.R. Part 4, Codes 5003, 5010 
(1998).

5.  The criteria for an evaluation in excess of 20 percent 
degenerative changes, right knee, with instability, based on 
lateral instability, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b)(West 1991); 38 C.F.R. Part 4, Code 5257 (1998).

6.  The criteria for a separate evaluation of 10 percent for 
degenerative changes, right knee, with instability, based on 
limitation of motion, have been met.  38 U.S.C.A. §§ 1155, 
5107(b)(West 1991); 38 C.F.R. Part 4, Codes 5003, 5010 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection-Left Hip

The veteran contends that he has a chronic left hip pathology 
as the result of his service connected left and right knee 
disabilities.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, 
ones which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail and there is no duty to 
assist him further in the development of his claim because 
such additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

After reviewing the evidentiary record concerning the issue 
of service connection for a left hip disorder, the Board 
concludes that the veteran's claim for secondary service 
connection for that condition is not well grounded.

Left hip complaints were first noted in 1990.  On VA 
examination in May 1994, the veteran reported pain on 
prolonged sitting and aching in the region of the left hip.  
On VA examination in December 1997, the veteran reported that 
his sacroiliac pain went into his left knee when walking or 
getting out of a chair.  X-rays of the pelvis and left hip 
were essentially within normal limits.  The examiner stated 
that he did not feel that there was any relationship to the 
veteran's knee pathology and his complaints of pain in the 
left sacroiliac area.

The objective medical evidence of record does not show that 
the veteran's complaints of left hip pain are related to the 
service connected left and right knee disorders.  The 
veteran's lay statements to the effect that he currently has 
chronic left hip pain which is caused by his service 
connected knee pathology are not supported by the objective 
evidence and are not competent evidence to support a finding 
on a medical question requiring special experience or special 
knowledge.  His statements as to medical diagnosis are not 
competent evidence that would render his claim well- 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
the absence of objective medical evidence to support the 
veteran's contentions, his claim is not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for secondary service connection for 
a left hip disorder is plausible or otherwise well-grounded.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under 
these circumstances, that claim is denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  

The veteran's remaining claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a)(West 1991).  That is, he has 
presented claims which are plausible.  All relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Secondary Service Connection-Back

The veteran contends that he is entitled to service 
connection on a secondary basis for a back disorder, which he 
believes was caused by his service connected knee pathology.  
Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1998). 

A VA examination was conducted in May 1994.  The veteran 
reported that his lower lumbar area ached all the time.  X-
rays showed early degenerative disease of T12-L1, with small 
anterior osteophytes.  The examiner diagnosed chronic 
lumbosacral strain, which he stated had been aggravated by 
abnormal gait from the veteran's bilateral knee disorders.  

A private orthopedic examiner in August 1994 noted that the 
veteran had advancing degenerative disease in his back which 
may or may not be related to the problems in his knees.  
Magnetic resonance imaging (MRI) of the lumbar spine in 
January 1995 showed minimal bulging of L3-4, L4-5, and L5-S1.

A VA examination was conducted in December 1997.  The veteran 
reported an aching lumbosacral pain all the time, which was 
increased with sitting.  X-rays showed minimal arthritis 
involving the facets at L5-S1.  The examiner stated that he 
did not feel that there was any relationship to the veteran's 
knee pathology and his complaints of pain in the lumbar 
spine.

The Board notes that the evidence is in relative equipoise 
with respect to a possible relationship between the veteran's 
service connected knee disorders and his back complaints.  
One VA examiner indicated that the veteran's service 
connected knee pathology was aggravating the nonservice-
connected back disability, and one found no relationship.  A 
private physician said there may or may not be a 
relationship.  In this situation, reasonable doubt must be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (1998).

The United States Court of Veterans Appeals (Court) has held 
that, pursuant to the provisions of 38 U.S.C.A. § 1110 (West 
1991) and 38 C.F.R. § 3.310(a) (1998), "when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service- connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board finds that the Court's decision in Allen is 
controlling in this case.  Therefore, service connection is 
warranted for a back disorder, to the extent of the 
difference between the degree of disability that would be 
present without the aggravation due to the veteran's service 
connected bilateral knee disorders, and the amount of 
disability currently manifested by the back disorder.

Increased Ratings Claims

The service medical records show that the veteran suffered 
injuries to his knees in an automobile accident in December 
1967.  Entitlement to service connection for medial 
collateral tear, left knee, with degenerative changes, was 
granted in April 1976.  A September 1993 rating decision 
increased the evaluation to 30 percent, from October 1991.  
The September 1993 rating decision also granted service 
connection for degenerative changes, right knee, with 
instability, and assigned a 20 percent evaluation from 
October 1991.  The veteran contends that he is entitled to 
higher evaluations.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (1998).  The veteran's left and 
right knee disabilities are currently evaluated under Code 
5257.  A 20 percent evaluation under that code contemplates a 
moderate level of recurrent subluxation or lateral 
instability.  A 30 percent evaluation contemplates a severe 
level of disability.  38 C.F.R. Part 4, Diagnostic Code 5257 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

A private orthopedic examination was conducted in August 
1994.  The veteran wore a brace on his left knee, and 
reported instability of both knees.  On examination, ranges 
of knee motion were 0 to 120 degrees on both sides.  There 
were complaints of pain on motion, much greater on the left 
than the right, and crepitus with motion.  The examiner noted 
gross instability of the mediocollateral and anterior 
cruciate ligaments on the left, and laxity of the anterior 
cruciate ligament on the right.  Quadriceps strength was good 
on the left and excellent on the right.

A VA orthopedic examination was conducted in December 1997.  
The veteran reported an ache in both knees.  He wore a brace 
on the left knee all the time, and on the right knee 
sometimes.  The veteran stated that both knees swell all the 
time, and both knees give way.  He reported that the right 
locked more so than the left.  On examination, the veteran 
exhibited an antalgic limp referable to the left knee.  There 
was 10 degrees valgus on the left, 70 degrees valgus on the 
right.  Ranges of motion were 0 to 110 on the left, and 0 to 
130 on the right.  There was -5 degrees of hyperextension of 
both knees.  On the right, there was a positive Lochman and 
anterior drawer with fairly good end point.  Zero degree and 
30 degree valgus and varus strength on the right were 
negative.  External rotation and drawer were negative.  
McMurray sign was negative, and there was no effusion or 
patella laxity on the right.  On the left, there was no 
patella instability and no effusion.  There was moderately 
positive Lachman pivot shift, anterior drawer and external 
rotation drawer.  There was mildly positive zero degree and 
30 degree valgus laxity on the left.  X-rays showed minimal 
arthritis of the knees, left more than right.  The examiner 
noted that there was some instability of the right knee, 
particularly of the anterior cruciate ligament.  There was 
moderately severe instability related to the anterior 
cruciate ligament of the left knee.  

Left Knee

The recent examinations show a severe degree of left knee 
instability properly evaluated as 30 percent disabling under 
code 5257.  38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  
That is the maximum evaluation under that code section.  
Additionally, the veteran has degenerative joint disease of 
the left knee and his left leg flexion was limited to 110 
degrees on the most recent VA examination.  This limitation 
of motion was confirmed by satisfactory evidence of painful 
motion.  When the limitation of motion is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint group affected 
by limitation of motion.  Thus, the veteran is also entitled 
to a separate 10 percent evaluation under codes 5010 and 
5003.  See VAOGPREC 23-97; 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010, 5260 (1998).  However, the veteran is not 
entitled to higher rating under Code 5261 since leg extension 
is not limited to 30 degrees or more.  38 C.F.R. Part 4, 
Diagnostic Code 5261 (1998).  The veteran's complaints of 
knee ache and pain on extreme range of motion are 
contemplated by the current 30 percent evaluation under code 
5257 and the separate 10 percent evaluation under code 5003.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).

Right Knee

The recent examination reports show a degree of left knee 
instability properly characterized as moderate, as 
contemplated by the current 20 percent evaluation under code 
5257.  The right knee is consistently noted as less unstable 
than the left, and the examiners do not describe the severe 
right knee recurrent subluxation or lateral instability 
required for a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (1998).  

However, the veteran has degenerative joint disease of the 
right knee and his right leg flexion was noted as 120 and 130 
degrees on the examination reports.  This limitation of 
motion was confirmed by satisfactory evidence of painful 
motion.  When the limitation of motion is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint group affected 
by limitation of motion.  Thus, the veteran is also entitled 
to a separate 10 percent evaluation under codes 5003 and 
5010.  See VAOGPREC 23-97; 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010, 5260 (1998).  However, the veteran is not 
entitled to higher ratings under Codes 5260 or 5261 since leg 
flexion is not limited to 15 degrees or less, and leg 
extension is not limited to 20 degrees or more.  38 C.F.R. 
Part 4, Diagnostic Codes 5260, 5261 (1998).  The veteran's 
complaints of knee ache, and pain on extreme range of motion 
are contemplated by the current 20 percent evaluation under 
code 5257 and the separate 10 percent evaluation under code 
5003.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1998).


ORDER

Service connection for a left hip disorder, claimed as 
secondary to service connected left and right knee disorders, 
is denied.

Service connection for aggravation of a back disorder is 
granted.

An evaluation in excess of 30 percent, for medial collateral 
tear, left knee, with degenerative changes, based on lateral 
instability, is denied.

A separate evaluation of 10 percent for medial collateral 
tear, left knee, with degenerative changes, based on 
limitation of motion, is granted.

A evaluation in excess of 20 percent for degenerative 
changes, right knee, with instability, based on lateral 
instability, is denied.

A separate evaluation of 10 percent for degenerative changes, 
right knee, with instability, based on limitation of motion, 
is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

